Citation Nr: 0828359	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-06 856	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for chronic fatigue 
syndrome.  

2. Entitlement to service connection for irritable bowel 
syndrome.  

3. Entitlement to service connection for a sleep disorder.  

4. Entitlement to an initial rating higher than 10 percent 
for service-connected hepatitis C.  

5. Entitlement to an initial rating higher than 10 percent 
for service-connected lumbosacral strain.  

6. Entitlement to an initial compensable rating for service-
connected hemorrhoids.  

7. Entitlement to an initial compensable rating for service-
connected bilateral plantar fasciitis.  

8. Entitlement to an initial compensable rating for service-
connected status post excision of umbilical cyst.  

9. Entitlement to an initial compensable rating for service-
connected right ankle sprain.  

10. Entitlement to an initial compensable rating for service-
connected left ankle sprain.  

11. Entitlement to an initial compensable rating for service-
connected residuals of cold exposure of the right hand.  

12. Entitlement to an initial compensable rating for service-
connected residuals of cold exposure of the left hand.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1984 to November 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in December 2003 and 
February 2004, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In March 2006, the veteran withdrew his request for a Board 
hearing.  

In August 2006, the veteran testified at a hearing before a 
Decision Review Officer At the hearing and on the record, the 
veteran withdrew his claim of service connection for an 
umbilical hernia.  A transcript of the hearing is in the 
record. 

The claims of service connection for chronic fatigue syndrome 
and sleep disorder and the claims for increase for hepatitis 
C, hemorrhoids, residuals of cold exposure of the right and 
left hands are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Irritable bowel syndrome is not currently diagnosed. 

2. Lumbosacral strain is manifested by flexion of 45 to 90 
degrees with pain and extension 0 to 30 degrees with pain; 
there is no ankylosis or objective neurological abnormality 
or incapacitating episodes. 

3. Bilateral plantar fasciitis is manifested by mild 
symptoms.

4. The excision of an umbilical cyst resulted in a well 
healed scar, which is 4 x .1 cm with no pain, deep adherence, 
or skin changes.  

5. The right ankle sprain is asymptomatic; range of motion of 
the right ankle is essentially full.  

6. The left ankle sprain is asymptomatic; range of motion of 
the left ankle is essentially full.  




CONCLUSIONS OF LAW

1. Irritable bowel syndrome was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).

2. The criteria for an initial rating of 20 percent for 
service-connected lumbosacral strain have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (prior to September 
26, 2003); Diagnostic Code 5293 (from September 23, 2002 to 
September 26, 2003); and Diagnostic Codes 5237, 5243 (2007) 
(from September 26, 2003, and currently).  

3. The criteria for an initial compensable rating for 
bilateral plantar fasciitis have not been met.  38 U.S.C.A. § 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.71(a), Diagnostic 
Code 5276 (2007).

4. The criteria for an initial compensable evaluation for 
residuals of excision of umbilical cyst have not been met.  
38 U.S.C.A. §§ 1155, 5107b (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804 (2007).

5. The criteria for an initial compensable rating for right 
ankle sprain are not met.  38 U.S.C.A. §§ 1155, 5107b (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), Diagnostic Code 5271 
(2007).

6. The criteria for an initial compensable rating for left 
ankle sprain are not met.  38 U.S.C.A. §§ 1155, 5107b (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), Diagnostic Code 5271 
(2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2003 and in March 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claims of service connection, including the underlying 
claims of service connection, which were granted and for 
which disability ratings were assigned, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the degree of 
disability assignable and for the effective date of the 
claims.

On the claims of service connection, the content of the VCAA 
notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (the relative duties of VA, except for identifying the 
type of evidence needed to substantiate the effective-date 
claim); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims of service connection were readjudicated as evidenced 
by the supplemental statement of the case, dated in June 
2006.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).  



On the claims for increase, where, as here, service 
connection has been granted and the disability ratings 
assigned, the claims of service connection have been more 
than substantiated, the claims have been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision as to the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. 
§ 5103(a) and § 3.159(b)(1) is no longer applicable in the 
initial claims for increase, following the initial grants of 
service connection.  Dingess, 19 Vet. App. 473 (2006); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has afforded the veteran VA 
examinations in August 2003, while the veteran was still in 
service and in October 2005.

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Irritable Bowel Syndrome

Factual Background

The service treatment records show that in May 1997 the 
veteran complained of abdominal pain and frequent bowel 
movements.  The assessment was a suggestion of irritable 
bowel syndrome.  In December 1997, the veteran stated that 
his bowel habits returned to normal.  

On VA examination in August 2003, while the veteran was still 
on active duty, the examiner noted that the veteran had 
experienced irritable bowel symptoms in 1997, which resolved 
shortly thereafter.  The diagnosis was irritable bowel 
syndrome diagnosed resolved in 1997.  

After service, private medical records show that in April 
2006 and in July 2006 the veteran evaluated for anorectal 
bleeding.  There was no finding of irritable bowel syndrome.  
The bleeding was attributed to hemorrhoids. 

Analysis

The service treatment records show that in May 1997 the 
veteran was treated for irritable bowel syndrome, which 
resolved and there was no finding of irritable bowel syndrome 
on VA examination in August 2003 or on evaluation by a 
private physician in April and in July 2006.  

On the basis of the service treatment records, the veteran 
did have an episode of irritable bowel syndrome.  This alone 
is not enough to establish service connection.  There must be 
a current disability resulting from the episode of irritable 
bowel syndrome during service.  Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  

Irritable bowel syndrome was not found on VA examination 
while the veteran was still on active duty and irritable 
bowel syndrome was not found after service on evaluation of 
anorectal bleeding by a private physician in April and in 
July 2006. 

In the absence of proof of current irritable bowel syndrome, 
there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Claims for Increase

Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is a factor to be 
considered.  38 C.F.R. § 4.59.

Lumbosacral Strain

Factual Background

On VA examination in August 2003, the veteran complained of 
constant daily low back pain manifested by chronic stiffness 
and weakness.  The examiner noted there was decreased range 
of motion and no associated radiculopathy.  

Physical examination showed that with repetitive use there 
was fatigability and increased pain.  There was no 
abnormality of posture or gait.  Flexion was 0 to 70 degrees, 
extension was 0 to 30 degrees, right and left lateral flexion 
was 0 to 30 degrees.  Painful motion was noted on extension 
from 20 to 30 degrees.  The examiner noted range of motion 
may be additionally limited as this constant condition waxes 
and wanes throughout the day.  Synergistic factors include 
pain, fatigue and lack of endurance.  The examiner commented 
it was not possible to accurately express this in degrees of 
motion.  Sensory function was intact.  X-rays showed muscular 
spasm, otherwise normal lumbar spine.  

On VA examination in October 2005, the veteran complained of 
intermittent pain, stiffness and weakness in his low back.  
He indicated he did not have additional limitation of motion 
or functional impairment during the flare-up.  Physical 
examination shows that with forward flexion the veteran had 
pain at 45 degrees to 90 degrees with no pain from 0 to 45 
degrees.  There was no change in motion upon repeated and 
resisted testing of the spine and no additional limitation.  
There was no spasm or guarding.  There was no ankylosis 
noted.  The neurological examination essentially was normal.  
The diagnosis was mild degenerative joint disease of the 
lumbar spine.  

In January 2006, the veteran stated he had trouble stand and 
sitting due to back pain.  

During his RO hearing in April 2007, the veteran testified 
that he cannot work because of his back pain.  He indicated 
he does not have a prescription from a doctor for bed rest.  

Analysis

The veteran's service-connected lumbosacral strain is 
currently rated 10 percent disabling under Diagnostic Code 
5237 (lumbosacral strain) and the older Diagnostic Code 5295 
(lumbosacral strain).


Since the veteran has filed his claim, the criteria for 
rating back disabilities have changed.  As for lumbosacral 
strain under Diagnostic Code 5295, the criteria were revised 
as of September 2003.  Under the old Diagnostic Code 5295, 
lumbosacral strain, prior to September 2003, the criteria for 
the next higher rating, 20 percent, were muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The criteria for a 40 
percent rating, were severe listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The other potentially 
applicable Diagnostic Code was Diagnostic Code 5292.  Under 
Diagnostic Code 5292, prior to September 2003, the criterion 
for the next higher rating, 20 percent, was moderate 
limitation of motion.  The criteria for a 40 percent rating 
were severe limitation of motion.  The Diagnostic Code 5292 
was also revised as of September 2003.

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
replaced the old rating criteria under various Diagnostic 
Codes, including Diagnostic Codes 5295 and 5292, and either 
eliminated or renumbered the old Diagnostic Codes.  Under the 
General Rating Formula, orthopedic manifestations, such as 
limitation of motion to include painful motion, are rated 
separately.  Diagnostic Code 5295 was renumbered as 
Diagnostic Code 5237, and Diagnostic Code 5292 was 
eliminated.  Under the General Rating Formula, objective 
neurologic abnormalities are separately rated under the 
appropriate Diagnostic Code.

Under the General Rating Formula, the criterion for the next 
higher rating, 20 percent, based on limitation of motion is 
flexion of the lumbar spine is greater than 30 degrees but 
not greater than 60 degrees.  The criteria for a 30 percent 
rating are forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  The criteria for 40 percent are forward flexion of 
the thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for degenerative disc disease under Diagnostic 
Code 5293 (hereinafter the old criteria) were revised on 
September 23, 2002, (hereinafter the interim criteria). On 
September 26, 2003, the interim criteria were revised, which 
included the renumbering of Diagnostic Code 5293 to 
Diagnostic Code 5243 (hereinafter the current criteria).

Under the interim criteria, degenerative disc disease could 
be rated by combining separate ratings for chronic neurologic 
and orthopedic manifestations, or rated on the basis of the 
total duration of incapacitating episodes.  The criteria for 
the next higher rating of 20 percent, under the interim 
Diagnostic Code 5293 and current Code 5243, based on 
incapacitating episodes, are incapacitating episodes having a 
total duration of at least 2 but less than 4 weeks during the 
past 12 months.  38 C.F.R. § 4.71a, DC 5293.  The criteria 
for a 40 percent rating are incapacitating episodes having a 
total duration of at least 4 but less than 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a, DC 5293.

An incapacitating episode was a period of acute signs and 
symptoms that required bed rest prescribed by a physician and 
treatment by a physician.

Under the current criteria, the rating for degenerative disc 
disease on the basis of the total duration of incapacitating 
episodes or by combining separate ratings for chronic 
neurologic and orthopedic manifestations remained the same.  
The primary change was a new General Rating Formula for 
evaluating orthopedic manifestations.

The normal ranges of motion of the thoracolumbar spine are 
forward flexion to 90 degrees, extension to 30 degrees, 
lateral flexion, right and left, 30 degrees, and rotation, 
right and left, 30 degrees.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate 
V.



Other applicable criteria for consideration is 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Under Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

On VA examination in August 2003, there was fatigability and 
increased pain with repetitive use.  There was no abnormality 
of posture or gait.  Flexion was 0 to 70 degrees, extension 
was 0 to 30 degrees, right and left lateral flexion was 0 to 
30 degrees.  Painful motion was noted on extension from 20 to 
30 degrees.  The examiner noted range of motion may be 
additionally limited as this constant condition waxes and 
wanes throughout the day.  X-rays showed muscular spasm, but 
otherwise a normal lumbar spine.  

On VA examination in October 2005, forward flexion was from 
45 degrees to 90 degrees with pain and no pain from 0 to 45 
degrees.  There was no change with repeated motion or on 
resistance testing.  There was no spasm or guarding.  There 
was no ankylosis noted.  The neurological examination 
essentially was normal.  The diagnosis was mild degenerative 
joint disease of the lumbar spine.  

Reconciling the reports into a consistent disability picture 
that accurately reflects the disability, the overall findings 
show that the veteran has moderate limitation of motion of 
the lumbar spine under the older Diagnostic Code 5292.  
Considering pain and functional loss due to pain, flexion in 
the range of 45 to 90 degrees with pain, and extension with 
pain from 20 to 30 degrees more nearly approximate or equate 
to moderate limitation of motion of the lumbar spine.  For 
this reason, the criteria for an initial 20 percent rating 
have been met with the application of 38 C.F.R. § 4.7.  But 
severe limitation is not show as there was no pain from 0 to 
45 degrees.  

As for a rating higher than 20 percent under the older 
Diagnostic Code 5295, without evidence of listing of the 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or abnormal mobility on forced motion, the findings 
do not more nearly approximate or equate to severe 
lumbosacral strain, the criteria for the next higher rating 
of 40 percent under the old Diagnostic Code 5295.  

As no incapacitating episodes or neurological abnormalities 
were documented, the criteria for the next higher rating 
under the interim Diagnostic Code 5293 or current Diagnostic 
Code 5243 have not been met.  Alternatively, under the 
General Rating Formula, the criteria for the next higher 
rating for the lower back, 40 percent, are not met as the 
veteran does not have forward flexion of the thoracolumbar 
spine of 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.

Bilateral Plantar Fasciitis

Factual Background

On VA examination in August 2003, the veteran complained of 
painful feet when navigating stairs, standing for extended 
length of time, or running or walking long distances.  The 
examiner noted this would not likely interfere with 
employment.  

Physical examination revealed that the arches were well 
formed.  There was tenderness to palpation, bilaterally, 
where the plantar fascia are inserted to the calcaneus.  The 
diagnosis was bruised bone, bilateral feet, diagnosed as 
chronic bilateral plantar fasciitis.  

Private medical records show that in March 2005 the veteran 
complained of bilateral aching sensations in his ankles.  

On VA examination in October 2005, the veteran complained of 
occasional pain with stiffness at rest and on standing and 
walking.  Physical examination showed no change in motion on 
repeated motion or with resistance testing of the ankles and 
toes.  There was no objective evidence of painful motion, 
edema, instability, weakness and tenderness.  Gait was normal 
and there were no functional limitations on standing and 
walking.  There were no callosities, breakdown or unusual 
shoe wear pattern indicating abnormal weight bearing.  There 
were no hammertoes, high arch, claw foot or other deformity.  

X-rays showed some varus positions of the metatarsals, mild 
hallux valgus deformity, bilaterally, and no definite pes 
planus deformity on either side.  The examiner concluded that 
there was no bilateral plantar fasciitis.  

In August 2006, the veteran testified he has pain in his 
heels and mostly wears tennis shoes.  
Analysis


The service-connected bilateral plantar fasciitis is rated 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  Under Diagnostic Code 5276, the criteria for the 
next higher rating, 10 percent, are moderate impairment with 
the weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achillis and pain on manipulation 
and use of the feet, bilateral or unilateral.

The findings on VA examinations are consistent and show no 
more than mild impairment associated with bilateral plantar 
fasciitis.  While the veteran has complained of painful feet, 
there is no evidence that the weight-bearing line is over or 
medial to the great toe or evidence of inward bowing of the 
tendo achillis, or pain on manipulation of the feet.  The 
veteran did have tenderness to palpation bilaterally where 
the plantar fascia are inserted to the calcaneus.  On VA 
examination in October 2005, the examiner concluded the 
veteran did not have bilateral plantar fasciitis, however the 
Board will not disturb the current evaluation.  

For these reasons, the preponderance of the evidence is 
against the claim for an initial compensable rating for 
bilateral plantar fasciitis.  38 U.S.C.A. § 5107(b).  



Excision of Umbilical Cyst

Factual Background

On VA examination in August 2003, the examiner noted that in 
1984 the veteran first noticed intermittent draining from the 
umbilicus.  In July 2003, an umbilical cyst was surgically 
excised.  Physical examination showed an imperceptible scar 
from the surgical removal of the umbilical cyst.  A CT scan 
revealed a small subcutaneous cystic area at the umbilicus.  

On VA examination in October 2005, the examiner noted that 
after the veteran's cyst was excised in 2003 and that there 
have been no residual problems.  Physical examination shows 
there was a well healed scar 4 x .1 cm with no pain, deep 
adherence, or skin changes.  

In August 2006, the veteran testified that the scar was 
painless, but tender when bumped.  
Analysis

The veteran's scar from an excision of umbilical cyst is 
evaluated under Diagnostic Code 7802.  Scars that are 
superficial and do not cause limited motion and cover area of 
144 inches (929 sq. cm.) or more are given a 10 percent 
rating under Diagnostic Code 7802.  38 C.F.R. § 4.118.  

Other potential Diagnostic Codes are: Diagnostic Code 7801, 
providing a 10 percent rating for a scar, other than on the 
head, face, or neck, that is associated with underlying soft 
tissue damage or that causes limited motion and involves an 
area or areas exceeding 6 square inches; Diagnostic Code 
7803, providing a 10 percent rating for a superficial and 
unstable scar, that is, one where, for any reason, there is 
frequent loss of covering of skin over the scar; Diagnostic 
Code 7804, providing a 10 percent rating for a superficial 
scar, which is painful on examination; and Diagnostic Code 
7805, which rates a scar based on limitation of function. 


The medical evidence shows the veteran has an imperceptible, 
well healed scar 
4 x .1cm with no pain, deep adherence, or skin changes.  
Therefore the criteria for a compensable rating under either 
Diagnostic Codes 7801, 7803, or 7804, have not been met.  And 
there is no evidence of functional loss under Diagnostic Code 
7805. 

For these reasons, the preponderance of the evidence is 
against the claim for an initial compensable rating for 
excision of umbilical cyst.  38 U.S.C.A. § 5107(b).  

Right and Left Ankle Sprain

Service treatment records show that from the 1990s until 
separation in 2003 the veteran was treated for various ankle 
disabilities.  

On VA examination in August 2003, the examiner noted that the 
veteran had a history of ankle degenerative joint disease and 
sprains. 

Physical examination showed that the ankle joints were weaker 
throughout range of motion when resistance was applied.  
There was fatigability and increased pain throughout range of 
motion with repetitive use.  Range of motion of the ankles 
was dorsiflexion 0 to 20 degrees, plantar flexion 0 to 45 
degrees, inversion 0 to 30 degrees and eversion 0 to 20 
degrees.  There was no pain on motion.  The examiner 
indicated range of motion could be additionally limited as 
the conditions wax and wane throughout the day.  Synergistic 
factors include pain, fatigue and lack of endurance.    There 
was no ankylosis.  X-rays showed normal bilateral ankles.  

The diagnosis was degenerative joint disease and sprain of 
the ankles.  

On VA examination in October 2005, the veteran complained of 
intermittent pain, weakness and stiffness of the ankles.  

Physical examination showed that dorsiflexion was 0 to 20 
degrees, plantar flexion was 0 to 45 degrees, inversion was 0 
to 30 degrees, and eversion was 0 to 20 degrees.  There was 
no painful motion.  There was no change with repeated motion 
and on resistance testing.  There was no objective evidence 
of painful motion, edema, effusion, instability and weakness.    

Private medical records show that from January 2005 to March 
2006 the veteran was treated for polyarthralgia.  

In August 2006, the veteran testified he had daily stiffness 
in his ankles.  

Analysis

The veteran's service-connected left and right ankle sprains 
are currently rated as noncompensable under 38 C.F.R. § 
4.71a, Diagnostic Code 5271.

Under Diagnostic Code 5271, moderate limited motion of the 
ankle warrants a 10 percent rating, and marked limited motion 
of the ankle warrants a 20 percent rating.

Other applicable criteria for consideration is 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Under Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A normal (full) range of ankle motion is defined as follows: 
from 0 degrees to 20 degrees of dorsiflexion, and from 0 
degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, 
Plate II.



On VA examination in August 2003, the veteran reported daily 
pain, weakness, stiffness, fatigue and lack of endurance.  
There was fatigability and increased pain throughout range of 
motion with repetitive use.  Range of motion of the ankles 
was dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 
degrees.  There was no pain on motion.  X-rays showed normal 
ankles.  

On VA examination in October 2005, the veteran complained of 
intermittent pain, weakness and stiffness.  Physical 
examination shows that dorsiflexion was 0 to 20 degrees and 
plantar flexion was 0 to 45 degrees.  There was no painful 
motion.  There was no change in motion upon repeated and 
resisted testing of the ankles and no additional limitation 
was noted.  There was no objective evidence of painful 
motion, edema, effusion, instability and weakness.  There was 
no change in motion upon repeated and resisted testing of the 
ankles and no additional limitation was noted.  

Given the foregoing, the criteria for a compensable rating 
have not been met as the range of dorsiflexion and plantar 
flexion were within normal limits on VA examinations in 2003 
and in 2005.  The Board has also considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, which address functional loss due to 
pain, weakened movement, and fatigability, but the present 
record does not indicate additional functional loss due to 
pain, weakened movement, or fatigue on use or during 
flare-ups that would equate to a moderate degree of 
limitation of motion of the right or left ankle.  

For these reasons, the preponderance of the evidence is 
against the claims for initial compensable ratings.  38 
U.S.C.A. § 5107(b).




ORDER

Service connection for irritable bowel syndrome is denied.  

An initial rating of 20 percent for service-connected 
lumbosacral strain is granted, subject to the law and 
regulations governing the award of a monetary benefit.  

An initial compensable rating for service-connected bilateral 
plantar fasciitis is denied.

An initial compensable rating for service-connected status 
post excision of umbilical cyst is denied.  

An initial rating for service-connected right sprain is 
denied.  

An initial rating for service-connected left ankle sprain is 
denied.  


REMAND

On the claim of service connection for chronic fatigue 
syndrome, on VA examination in August 2003, the examiner 
stated that he did not agree with the finding of chronic 
fatigue syndrome in the service treatment records.  The 
examiner concluded that the diagnosis of chronic fatigue 
syndrome is best deferred to the field of rheumatology.  

On the claim of service connection for a sleep disorder, the 
service treatment records shows that in December 1999 the 
veteran had trouble sleeping.  In January 2003, it was noted 
that he veteran slept three to four hours a night.  History 
included fatigue and hepatitis C.   On VA examination in 
August 2003, a sleep disorder was not found on a sleep study.  
In March 2008, the veteran's representative argued that 
chronic fatigue syndrome, sleep disorder, and hepatitis C 
were inextricably intertwined.  

On the claim for increase for hepatitis C, on VA examination 
in August 2003, the veteran complained of a gradual and 
progressive onset of abdominal discomfort and fatigue for 
years.  Private records show that in April 2005, the veteran 
had arthralgia possibly secondary to hepatitis C.  In August 
2006, the veteran testified at the RO hearing that he had 
daily fatigue.  

On the claim for increase for hemorrhoids, on VA examination 
in August 2003, the veteran stated that hemorrhoids caused 
rectal bleeding.  On VA examination in October 2005, the 
veteran complained of occasional rectal bleeding.  Private 
medical records show that in July 2006 anorectal bleeding was 
attributed to hemorrhoids.  In August 2006, the veteran 
testified that since his examination in October 2005, his 
hemorrhoids have become more frequent.  

On the claims for increase for residuals of cold exposure of 
the right and left hands, on VA examination in August 2003, 
the veteran complained of cold weather intolerance often at 
temperatures below 70 degrees.  The examiner stated that the 
diagnosis was best left to a rheumatologist.  On VA 
examination in October 2005, the veteran stated that hands 
feel numb when exposed to cold weather.  

In light of the above, under the duty to assist, further 
evidentiary development is needed.  Accordingly, the case is 
REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by a rheumatologist to 
determine whether the veteran currently 
has chronic fatigue syndrome and if so, 
whether it is at least as likely as not 
that the current chronic fatigue syndrome 
is related to symptoms documented in April 
2003, or alternatively, whether chronic 
fatigue is a manifestation of hepatitis C.  
The veteran's claims file must be made 
available to the examiner.  



In formulating an opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.  

2. Schedule the veteran for a VA 
examination with a neurologist to 
determine whether the veteran currently 
has a sleep disorder and if so, whether it 
is at least as likely as not that the 
current sleep disorder is related to sleep 
problems documented in service, including 
in December 1999 and January 2003, or 
alternatively, whether the sleep disorder 
is a manifestation of service-connected 
hepatitis C.  The veteran's claims file 
must be made available to the examiner.  

In formulating an opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.  

3. Schedule the veteran for a VA 
examination by a physician to determine 
the current degree of impairment 
attributable to service-connected 
hepatitis C.  The examiner is asked to 
comment on whether the veteran's the 
hepatitis C is productive of daily 
fatigue, malaise and anorexia (without 
weight loss or hepatomegaly), requiring 
dietary restriction or continuous 
medication, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least two weeks, but 
less than 4 weeks, during the past twelve-
month period.  

4. Schedule the veteran for a VA 
examination to determine the current 
degree of impairment of his service--
connected hemorrhoids.  The examiner is 
asked to comment on whether the veteran 
has hemorrhoids that are large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences.  

5. Schedule the veteran for a VA 
examination with a rheumatologist to 
determine the current degree of impairment 
of the service-connected cold weather 
exposure of the right and left hands.  The 
examiner is asked to comment on whether 
the veteran's cold injury residuals of the 
right and left hands are manifested by 
arthralgia or other pain, numbness, or 
cold sensitivity; or, whether there is 
arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, 
subauricular punched out lesions or 
osteoarthritis).  The examiner should 
indicate whether the veteran's has 
Raynaud's syndrome, if so the examiner 
should note whether it is separate and 
apart from the cold injury residuals and 
then should report the frequency of 
characteristic attacks. 



Characteristic attacks consist of 
sequential color changes of the digits of 
one or more extremities lasting minutes to 
hours, sometimes with pain and paresthesia 
and precipitated by exposure to cold or by 
emotional upsets. 

6. After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


